Case 1:16-cv-00671-RM-NRN Document 296-3 Filed 05/10/19 USDC Colorado Page 1 of 5




       EXHIBIT 3
 Case 1:16-cv-00671-RM-NRN Document 296-3 Filed 05/10/19 USDC Colorado Page 2 of 5

                NOTICE OF CLASS AND COLLECTIVE ACTION SETTLEMENT

                           This is a Court-Authorized Notice Regarding
Valverde et al. v. Xclusive Staffing, Inc. et al., Civil Action No. 16-CV-00671-RM-NRN (D. Colo.)
                                                  AND
  Trejo et al. v. Xclusive Staffing, Inc. et al., Civil Action No. 17-cv-01602-RM-NRN (D. Colo.)
                                   (collectively, the “Lawsuits”)

TO: ALL CURRENT AND FORMER HOURLY EMPLOYEES OF XCLUSIVE STAFFING, INC.,
XCLUSIVE STAFFING OF COLORADO, LLC, OR ANY OF THEIR AFFILIATES, WHO WORKED AT
ONE OF THEIR CLIENTS’ COLORADO LOCATIONS (EXCEPT SKY RIDGE MEDICAL CENTER
HCA-HEALTHONE LLC) AND WERE EMPLOYED ON OR AFTER MARCH 22, 2013 AND UP TO
AND INCLUDING FEBRUARY 3, 2019.

RE: YOUR RIGHTS IN A LAWSUIT SEEKING UNPAID WAGES

 YOUR IMMIGRATION STATUS IS IRRELEVANT TO THIS CASE AND NONE OF THE PARTIES
OR THE COURT WILL ASK ABOUT IT. YOU CANNOT BE FIRED OR RETALIATED AGAINST IN
  ANY WAY, INCLUDING CALLING IMMIGRATION, FOR PARTICIPATING IN THIS LAWSUIT


  HERE ARE THE CHOICES YOU CAN MAKE ABOUT THE SETTLEMENT. THESE OPTIONS
                 AND DEADLINES ARE EXPLAINED IN THIS NOTICE.


 RECEIVE MONEY
                        Complete and return the green form to receive money and, in exchange,
 (Make a Claim for
                        waive wage claims you might have against Defendants.
 Unpaid Wages)


 EXCLUDE YOURSELF
 FROM THE LAWSUIT       Complete and return the red form.
 (Opt-Out)


                        Send a letter to the Class Administrator counsel at the address below by
                        [INSERT DEADLINE]:

                        [INSERT ADRRESS]

 OBJECT                 OR appear in Court on DATE, at TIME at this address to tell the Court you
                        object:

                        Alfred A. Arraj United States Courthouse, Courtroom A601
                        901 19th Street
                        Denver, CO 80294


 DO NOTHING             Get no payment and waive claims against Defendants.


                                               1
     Case 1:16-cv-00671-RM-NRN Document 296-3 Filed 05/10/19 USDC Colorado Page 3 of 5



               MORE INFORMATION ABOUT THE LAWSUIT AND THE SETTLEMENT

1.      What is the lawsuit about?

A proposed settlement has been reached between Xclusive Staffing, Inc. (“Xclusive”) and Plaintiffs
Isabel Valverde, Jose Trejo, Marisol Trejo, Obdulia Julie Cortez, and Vilma de Jesus Alvarenga
Carranza (“Plaintiffs”) in the above-captioned Lawsuits. Plaintiffs are former employees of Xclusive who
worked at Xclusive client locations. Plaintiffs filed claims on behalf of themselves and all other current
and former Xclusive employees that worked at Xclusive client locations in Colorado for allegedly (1)
being denied 10-minute breaks for every 4-hours worked, as allegedly required by Colorado State law,
(2) having 30-minutes deducted from work time for meal breaks that were not given; and (3) until July
1, 2016, having $3.00 fee deducted from every check issued by Xclusive. The Lawsuits are currently
pending in the United States District Court for the District of Colorado and are called Valverde et al. v.
Xclusive Staffing, Inc. et al., case number 16-cv-00671-RM-NRN and Trejo et al. v. Xclusive Staffing,
Inc. et al., case number 17-cv-01602-RM-NRN.

Xclusive does not admit that the alleged policies occurred or that they are illegal, but Xclusive would
rather settle all claims than spend time and money on the lawsuit. Therefore, Xclusive has agreed to
pay a total of $1,520,000.00 to settle all claims in the Lawsuits against Xclusive and against the other
Defendants in the Lawsuits, XCLUSIVE MANAGEMENT, LLC D.B.A. XCLUSIVE STAFFING;
XCLUSIVE STAFFING OF COLORADO, LLC; DIANE ASTLEY; OMNI INTERLOCKEN COMPANY,
L.L.C.; OMNI HOTELS MANAGEMENT CORPORATION; JMIR DTC OPERATOR LLC; MARRIOTT
INTERNATIONAL, INC.; and WESTIN DIA OPERATOR, LLC.

2.      What is the status of the lawsuit?


The Lawsuits were filed, respectively, in 2016 and 2017. Since their filings, the Parties have intensely
litigated the claims, including numerous contested motions and other filings with the Court. During this
time, the Parties undertook discovery, taking and sitting for depositions under oath, exchanging
documents relevant to the claims, and answering written questions about the claims under oath.

On November 19, 2018, the Parties undertook a day-long mediation and agreed to settle the Lawsuits
on behalf of Plaintiffs, a Rule 23 class, and a Fair Labor Standards Act class composed of Xclusive
employees in Colorado. The settlement agreement was preliminarily approved by the Court on DATE.
If the Court finally approves the settlement and you are a member the classes, you will receive a
payment, minus applicable taxes and withholdings. The United States District Court for the District of
Colorado will have a hearing to decide whether to grant final approval to the settlement so that
payments can be made on DATE at TIME at the following location:

Alfred A. Arraj United States Courthouse, Courtroom A601
901 19th Street
Denver, CO 80294

If the Court denies the Parties’ request for final approval of the settlement agreement, no payments will
be made under the settlement and this action will revert to its status immediately prior to the execution
of the settlement agreement.


                                                    2
     Case 1:16-cv-00671-RM-NRN Document 296-3 Filed 05/10/19 USDC Colorado Page 4 of 5


3.      What does the Settlement Agreement say?

Below is a summary of the settlement agreement. You can also review a complete copy of the
settlement by contacting the Settlement Administrator. Contact information for the Settlement
Administrator is at the end of this Notice.

The settlement agreement states that Xclusive will pay a total of $1,520,000.00 into a class fund to
cover all fees and expenses associated with Plaintiffs’ pursuant of the litigation and to compensate the
classes for their unpaid wages resulting from Xclusive’s alleged illegal pay practices.

In exchange for participating in the settlement, class members waive all claims against all Defendants
in the lawsuits arising from the same or similar facts alleged in the complaints in the Lawsuits.

By filing a Claim Form and participating in the Settlement, you are agreeing to “opt-in” to the FLSA §
216 (b) class.

4.      How much money can I get?


If the Court approves the settlement, class members will be entitled to a proportional share of the
$1,520,000.00 paid by Xclusive, after expenses and fees associated with bringing the case and
administering the settlement. Each class member’s proportional share will be based on how many
workweeks he or she worked for Xclusive within the applicable statute of limitations.

It is important to understand tax withholding or other employment taxes might be taken out of any
payment to you as required by the Internal Revenue Service.

5.      How do I get paid?

All members of the classes who submit a claim form will receive their share of the settlement by
submitting a claim form to Optime Administration, LLC, the Class Administrator. If you need
assistance submitting the claim form, please contact the Class Administrator using the contact
information below.

6.      Who are the Lawyers and how do I pay the lawyers?


Towards Justice has been appointed as attorneys for the classes by the Court. Towards Justice can
be contacted here:

Address: 1410 High St., Suite 300, Denver, CO 80218
Phone Number: [INSERT]
Email: XclusiveClassAction@TowardsJustice.org

You do not have to pay Towards Justice anything in order to get your money. Instead, Towards Justice
intends to seek reimbursement for their expenses and fees from the $1,520,000.000 class fund paid
by Xclusive. Towards Justice currently intends to seek 1/4 of the class fund as fees and the actual
amount of their expenses, which they currently estimate to be less than $30,000.


                                                   3
     Case 1:16-cv-00671-RM-NRN Document 296-3 Filed 05/10/19 USDC Colorado Page 5 of 5


7.      What if I don’t have immigration papers?

You can be part of this lawsuit even if you don’t have immigration papers. Your immigration status
does not matter.

8.      Can Xclusive do anything to me for being part of this?


No. It is illegal for anyone to punish you in any way for being part of this.

9.      What if I have questions?

The lawyers who brought this case work for Towards Justice. You can speak or write to someone at
Towards Justice in Spanish or English to get more information about your rights.

You can contact to Towards Justice using the information below:

Towards Justice
1410 High St., Suite 300
Denver, CO 80218
[INSERT PHONE]
[INSERT EMAIL]

The Class Administrator is Optime Administration, LLC.

You can call or fax the Class Administrator:

Telephone: [INSERT]
Fax: [INSERT]

OR

You can e-mail the Class Administrator:

[INSERT]

There is also a website with information about the settlement here:

[INSERT]


PLEASE DO NOT CALL THE COURT OR THE CLERK OF THE COURT.




                                                     4
